Case 20-41308              Doc 146     Filed 03/16/20 Entered 03/16/20 15:26:26                     Main Document
                                                   Pg 1 of 7


                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

     In re:                                                 )   Chapter 11
                                                            )
     FORESIGHT ENERGY LP, et al.,                           )   Case No. 20-41308-659
                                                            )
                               Debtors.                     )   Jointly Administered
                                                            )
                                                            )   Related Docket No.: 31

                                    INTERIM ORDER
                           APPROVING DEBTORS’ APPLICATION
                         FOR AUTHORITY TO EMPLOY AND RETAIN
                   FTI CONSULTING, INC. AS RESTRUCTURING FINANCIAL
              ADVISOR TO THE DEBTORS EFFECTIVE AS OF THE PETITION DATE

                        Upon the Application1 of Foresight Energy LP and its affiliated debtors and debtors

 in possession in the above-captioned cases (collectively, the “Debtors”) requesting entry of an

 interim order (this “Interim Order”), pursuant to sections 327(a) and 328(a) of the Bankruptcy

 Code, Bankruptcy Rule 2014(a), and Local Bankruptcy Rules 2014(A) and 2016-1(A) approving

 the employment and retention of FTI as their restructuring financial advisor; and it appearing that

 this Court has jurisdiction to consider the Application pursuant to 28 U.S.C. §§ 157 and 1334 and

 Rule 81-9.01(B)(1) of the Local Rules of the United States District Court for the Eastern District

 of Missouri; and it appearing that venue of the Debtors’ chapter 11 cases and the Application in

 this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is

 a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and adequate notice

 of the Application has been given and that no other or further notice is necessary; and a hearing

 having been held to consider the relief requested in the Application; and upon consideration of the


 1
     All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Application.




 Doc#: US1:13612400v1
Case 20-41308                Doc 146   Filed 03/16/20 Entered 03/16/20 15:26:26           Main Document
                                                   Pg 2 of 7


 First Day Declarations; and upon the record of the hearing and all of the proceedings had before

 the Court; and the Court having found and determined that the relief sought in the Application is

 in the best interests of the Debtors, their estates, their creditors and all other parties in interest; and

 that the legal and factual bases set forth in the Application establish just cause for the relief granted

 herein; and after due deliberation and sufficient cause appearing therefor,

                        IT IS HEREBY ORDERED THAT:

                        1.      The Application is hereby GRANTED on an interim basis as set forth

 herein.

                        2.      The Debtors are authorized and directed to employ and retain the Advisor

 as their restructuring financial advisor effective as of the Petition Date in accordance with the terms

 and conditions set forth in the Engagement Letter, attached as Exhibit 1 to the Boyko Declaration

 and incorporated by reference herein, and to pay fees and expenses to the Advisor on the terms

 and conditions specified in the Engagement Letter, to the extent that the terms of the Engagement

 Letter do not conflict with the terms of this Interim Order.

                        3.      The Advisor is authorized to provide the Services, as detailed in the

 Engagement Letter.

                        4.      The Debtors will reimburse the Advisor for reasonable expenses directly

 attributable to the Engagement, including, without limitation, fees, disbursements and other

 charges by the Advisor’s counsel to the extent provided for in the Engagement Letter as modified

 by this Interim Order (including, without limitation, pursuant to the Indemnification Provisions as

 modified by this Interim Order), which counsel shall not be required to be retained pursuant to

 section 327 of the Bankruptcy Code or otherwise; provided, however, that such fees shall not

 include fees related to fee applications or drafting and negotiating the Engagement Letter, the



                                                        2
 Doc#: US1:13612400v1
Case 20-41308                Doc 146    Filed 03/16/20 Entered 03/16/20 15:26:26            Main Document
                                                    Pg 3 of 7


 Application or any related documents; provided, further, that in the event that the Advisor seeks

 reimbursement from the Debtors for attorneys’ fees and expenses consistent with the terms of this

 Interim Order, the invoices and supporting time records from such attorneys shall be included in

 the Advisor’s own applications and shall be subject to the Fee Guidelines and the approval of the

 Bankruptcy Court pursuant to sections 330 and 331 of the Bankruptcy Code.

                        5.      The Indemnification Provisions set forth in the Engagement Letter and

 Attachment A of the Engagement Letter (the “Indemnification Agreement”) are approved, subject

 to the following modifications:

                                (a)    All requests of Indemnified Parties for payment of indemnity,
                                       reimbursement or contribution pursuant to the Engagement Letter
                                       shall be made by means of an application (interim or final as the case
                                       may be) and shall be subject to review by the Court to ensure that
                                       payment of such indemnity, reimbursement or contribution conforms
                                       to the terms of the Engagement Letter and is reasonable based upon
                                       the circumstances of the litigation or settlement in respect of which
                                       indemnity, reimbursement or contribution is sought; provided,
                                       however, that in no event shall Indemnified Party be indemnified in
                                       the case of its own bad faith, fraud, gross negligence or willful
                                       misconduct.

                                (b)    In the event that Indemnified Party seeks reimbursement from the
                                       Debtors for reasonable attorneys’ fees in connection with a request
                                       by Indemnified Party for payment of indemnity, reimbursement or
                                       contribution pursuant to the Engagement Letter, the invoices and
                                       supporting time records from such attorneys shall be included in
                                       Indemnified Party’s own application (both interim and final) and
                                       such invoices and time records shall be subject to the Fee Guidelines
                                       and the approval of the Court under the standards of sections 330 and
                                       331 of the Bankruptcy Code without regard to whether such attorneys
                                       have been retained under section 327 of the Bankruptcy Code and
                                       without regard to whether such attorneys’ services satisfy section
                                       330(a)(3)(C) of the Bankruptcy Code.

                        6.      The Advisor shall file fee applications on 120-day intervals from the

 commencement of these chapter 11 cases for compensation and reimbursement of expenses and

 shall be compensated for its services and reimbursed for any related expenses in accordance with


                                                          3
 Doc#: US1:13612400v1
Case 20-41308                 Doc 146    Filed 03/16/20 Entered 03/16/20 15:26:26            Main Document
                                                     Pg 4 of 7


 and pursuant to the procedures set forth in sections 330 and 331 of the Bankruptcy Code, the

 Bankruptcy Rules, the Local Rules, the Fee Guidelines and any other applicable orders of this

 Court; provided, however, that the proposed fee structure and indemnification provisions set forth

 in the Engagement Letter shall be subject to review pursuant to the standard of review set forth in

 section 328 of the Bankruptcy Code and shall not be subject to the standard of review set forth in

 section 330 of the Bankruptcy Code, except by solely the U.S. Trustee for the Eastern District of

 Missouri (the “U.S. Trustee”), who, for the avoidance of doubt, shall be entitled to review

 applications for payment of compensation and reimbursement of expenses of the Advisor under

 section 330 of the Bankruptcy Code. The Advisor shall not be required to submit time records in

 support of its fee applications.

                        7.       The Debtors are jointly authorized to pay the Advisor’s monthly invoices

 under the procedures set forth in Local Rule 2016-2(B).

                        8.       Notwithstanding anything to the contrary in the Engagement Letter, the

 Application or the Boyko Declaration, to the extent that the Debtors request that the Advisor

 perform any services other than those detailed in Section 2 of the Engagement Letter, the Debtors

 shall seek further approval by the Court, including any related modifications to the Engagement

 Letter, and the application seeking such approval shall set forth, in addition to the additional

 services to be performed, the additional fees sought to be paid.

                        9.       The Advisor shall use reasonable efforts to avoid any duplication of services

 provided by any of the Debtors’ other retained professionals in these chapter 11 cases.

                        10.      To the extent the Application, the Engagement Letter or any prior order or

 pleading in these cases is inconsistent with this Interim Order, the terms of this Interim Order shall

 govern.



                                                           4
 Doc#: US1:13612400v1
Case 20-41308                 Doc 146   Filed 03/16/20 Entered 03/16/20 15:26:26          Main Document
                                                    Pg 5 of 7


                        11.      Notwithstanding any Bankruptcy Rule (including, but not limited to,

 Bankruptcy Rule 6004(h)) or Local Bankruptcy Rule that might otherwise delay the effectiveness

 of this Interim Order, the terms and conditions of this Interim Order shall be immediately effective

 upon its entry.

                        12.      The Debtors are authorized to take all such actions as are necessary to

 implement the terms of this Interim Order.

                        13.      A final hearing (the “Final Hearing”) on the Application shall be held on

 April 3, 2020 at 10:00 a.m. (prevailing Central Time) in the United States Bankruptcy Court,

 111 S. Tenth Street, Courtroom 7-North, St. Louis, Missouri 63102. Any objections or responses

 to entry of a final order on the Application shall be filed in writing with the Court by 11:59 p.m.

 (prevailing Central Time), on March 30, 2020, and shall be served on: (a) proposed counsel to

 the Debtors, Paul, Weiss, Rifkind, Wharton & Garrison LLP, (Attention: Alice Belisle Eaton and

 Patrick Steel); (b) proposed co-counsel to the Debtors, Armstrong Teasdale LLP (Attention:

 Richard W. Engel, Jr. and John G. Willard); (c) the U.S Trustee; (d) counsel to the Ad Hoc First

 Lien Group; (e) counsel to the Ad Hoc Crossover Group; (f) counsel to the Facilities Agent;

 (g) counsel to the Term Agent; (h) counsel to the Indenture Trustee; (i) counsel to the collateral

 trustee under the Debtors’ secured debt facilities; (j) counsel to the DIP Agent; (l) counsel to DIP

 Lenders; (m) counsel to Murray Energy Corporation; (n) counsel to Reserves; (o) the Internal

 Revenue Service; (p) the Securities and Exchange Commission; (q) the United States Attorney’s

 Office for the Eastern District of Missouri; (r) the state attorneys general for all states in which the

 Debtors conduct business; (n) counsel to the Committee; and (o) the holders of the 30 largest

 unsecured claims against the Debtors, on a consolidated basis (collectively, the “Notice Parties”).




                                                         5
 Doc#: US1:13612400v1
Case 20-41308                 Doc 146    Filed 03/16/20 Entered 03/16/20 15:26:26            Main Document
                                                     Pg 6 of 7


 In the event no objections to entry of a final order on the Application are timely received, this

 Court may enter such final order without need for the Final Hearing.

                        14.      Notice of the Application as provided therein is hereby deemed good and

 sufficient notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the

 Local Bankruptcy Rules are satisfied by such notice.

                        15.      No later than two (2) business days after the date of this Interim Order, the

 Debtors shall serve a copy of this Interim Order on the Notice Parties, and shall file a certificate

 of service no later than twenty-four (24) hours after service.



                                                                       KATHY A. SURRATT-STATES
                                                                        Chief U.S. Bankruptcy Judge
DATED: March 16, 2020
St. Louis, Missouri
jjh




                                                           6
 Doc#: US1:13612400v1
Case 20-41308           Doc 146   Filed 03/16/20 Entered 03/16/20 15:26:26   Main Document
                                              Pg 7 of 7


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession




                                                7
 Doc#: US1:13612400v1
